Exhibit 12(f)2 SOUTHERN POWER COMPANY Computation of ratio of earnings to fixed charges plus preferred and preference dividend requirements for the five years ended December 31, 2010 and the year to date September 30, 2011 Nine Months Ended Year ended December 31, September 30, Thousands of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings before income taxes $ Interest expense, net of amounts capitalized Interest component of rental expense Amortization of capitalized interest Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans 0 0 0 0 8 Interest on interim obligations Amort of debt disc, premium and expense, net Other interest charges 0 96 Interest component of rental expense Fixed charges as defined Tax deductible preferred dividends 0 0 0 0 0 0 Non-tax deductible preferred and preference dividends 0 0 0 0 0 0 Ratio of net income before taxes to net income x x x x x x Preferred and preference dividend requirements before income taxes 0 0 0 0 0 0 Fixed charges plus preferred and preference dividend requirements $ RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED AND PREFERENCE DIVIDEND REQUIREMENTS
